NEWS RELEASE Exhibit 99.1 Vanguard Natural Resources Reports Third Quarter 2011 Results ~Adjusted EBITDA rose 67% over third quarter 2010 to $37.0 million~ ~ Distributable Cash Flow of $19.0 million rose 31% over third quarter 2010 ~ HOUSTON—November 3, 2011Vanguard Natural Resources, LLC (NYSE: VNR) ("Vanguard" or "the Company") today reported financial and operational results for the quarter ended September 30, 2011. Mr. Scott W. Smith, President and CEO, commented: “The Company continued its track record of increasing production, cash flow and distributions this quarter. With the merger vote for Vanguard and Encore Energy Partners LP unitholders now set for November 30th, we are looking forward to completing this process and as a combined entity being able to continue our successful strategy of acquiring and developing long life oil and gas assets on behalf of our unitholders.” Third Quarter 2011 Highlights: · We increased our quarterly distribution for the fourth consecutive quarter. The $0.5775 per unit distribution declared for the third quarter of 2011 represents a 5% increase over the third quarter of 2010 and a 0.4% increase over second quarter 2011. · Adjusted EBITDA attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 67% to $37.0 million from $22.2 million in the third quarter of 2010 and increased 1% from the $36.5 million recorded in the second quarter of 2011. · Distributable Cash Flow attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 31% to $19.0 million from the $14.5 million generated in the third quarter of 2010 and decreased 26% sequentially over the $25.6 million generated in the second quarter of 2011. · We reported net income attributable to Vanguard unitholders for the quarter of $75.9 million or $2.51 per basic unit compared to a reported net income of $1.9 million or $0.09 per basic unit in the third quarter of 2010; however, both quarters included special items.The recent quarter includes $107.7 million of non-cash unrealized net gains in our commodity and interest rate derivatives contracts, a $0.5 million non-cash gain on the acquisition of oil and natural gas properties, a $0.08 million non-cash compensation charge for the unrealized fair value of phantom units granted to management and $1.2 million in material transaction costs incurred on acquisitions and mergers.The 2010 third quarter results included $10.7 million of unrealized net losses in our commodity and interest rate derivatives contracts and a $0.06 million non-cash compensation charge for the unrealized fair value of phantom units granted to management. · Adjusted Net Income attributable to Vanguard unitholders (a non-GAAP financial measure defined below) was $14.1 million in the third quarter of 2011 or $0.47 per basic unit, as compared to $12.7 million or $0.57 per basic unit, in the third quarter of 2010. · Reported average production of 13,371 BOE per day in the third quarter of 2011 was up 163% over 5,076 BOE per day produced in the third quarter of 2010 and a 0.6% increase over second quarter of 2011.On a BOE basis, crude oil, natural gas liquids (“NGLs”) and natural gas accounted for 57%, 8%, and 35% of our production, respectively.The 163% increase in total production on a BOE basis is primarily due to our acquisition of Encore effective December 31, 2010. Due to the application of generally accepted accounting principles, please note that all production and reserve information reported at Vanguard reflect both Vanguard and Encore’s production and reserves on a consolidated basis which includes the approximate 53.4% ownership interest in Encore that Vanguard does not own. During the quarter we produced 2,585 MMcf of natural gas, 695,306 Bbls of oil, and 103,989 Bbls of NGLs, compared to the 1,289 MMcf of natural gas, 200,289 Bbls of oil and 52,244 Bbls of NGLs produced in the third quarter of 2010.Including the impact of our hedges in the third quarter of this year, we realized a net price of $8.00 per Mcf on natural gas sales, $76.89 per Bbl on crude oil sales, and $58.96 per barrel on NGL sales, for an average sales price of $65.25 per BOE (all excluding amortization of premiums paid and amortization of value on derivative contracts acquired). 2011 Nine Month Highlights: · Adjusted EBITDA attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 86% to $111.1 million from the $59.8 million generated in the first nine months of 2010. · Distributable Cash Flow attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 80% to $73.0 million from the $40.7 million generated in the comparable period of 2010. · We reported net income attributable to Vanguard unitholders for the first nine months of 2011 of $77.3 million or $2.56 per basic unit compared to a net income of $27.5 million or $1.35 per basic unit in the first nine months of 2010. The 2011 results includes a non-cash unrealized gain of $67.0 million on our commodity and interest rate derivative contracts, a $0.4 million non-cash losson acquisition of oil and natural gas properties, a $0.3 million non-cash compensation charge for the unrealized fair value of phantom units granted to management and $1.7 million in material transaction costs incurred on acquisitions and mergers. The 2010 results included a non-cash unrealized loss of $0.7 million on our commodity and interest rate derivative contracts, a $0.1 million non-cash compensation charge for the unrealized fair value of phantom units granted to management and a $5.7 million non-cash loss on the acquisition of oil and natural gas properties. · Adjusted Net Income attributable to Vanguard unitholders (a non-GAAP financial measure defined below) was $46.3 million in the first nine months of 2011, or $1.53 per unit, compared to Adjusted Net Income of $34.0 million, or $1.66 per unit, in the comparable period of 2010. · Reported average production of 13,310 BOE per day in the first nine months of 2011 was up 185% over 4,666 BOE per day produced in the comparable period of 2010.On a BOE basis, crude oil, natural gas liquids (“NGLs”) and natural gas accounted for 56%, 8%, and 36% of our production, respectively.The 185% increase in total production on a BOE basis is primarily due to our acquisition of Encore effective December 31, 2010. During the first nine months of 2011 we produced 7,795 MMcf of natural gas, 2,050,893 Bbls of oil, and 283,675 Bbls of NGLs, compared to the 3,764 MMcf of natural gas, 487,145 Bbls of oil and 159,644 Bbls of natural gas liquids produced in the first nine months of 2010.Including the impact of our hedges in the third quarter of this year, we realized a net price of $7.43 per Mcf on natural gas sales, $79.75 per Bbl on crude oil sales, and $59.94 per barrel on NGL sales, for an average sales price of $65.62 per BOE (all excluding amortization of premiums paid and amortization of value on derivative contracts acquired). Recent Events On July 11, 2011, Vanguard and ENP announced the execution of a definitive agreement that would result in a merger whereby ENP would become a wholly-owned subsidiary of Vanguard Natural Gas, LLC, through a unit-for-unit exchange. Under the terms of the definitive agreement, ENP’s public unitholders would receive 0.75 Vanguard common units in exchange for each ENP common unit they own at closing. The transaction would result in approximately 18.4 million additional common units being issued by Vanguard. The terms of the definitive agreement were unanimously approved by the members of the ENP Conflicts Committee, who negotiated the terms on behalf of ENP and is comprised solely of independent directors. In addition, Jefferies & Company, Inc., has issued a fairness opinion to the ENP Conflicts Committee stating that they believe the exchange ratio is fair, from a financial point of view, to the unaffiliated unitholders of ENP.The members of the Vanguard Conflicts Committee, which is also comprised solely of independent directors, negotiated the terms on behalf of Vanguard and also voted unanimously in favor of the merger. In addition, RBC Capital Markets has issued a fairness opinion to the Vanguard Conflicts Committee stating that they believe the exchange ratio is fair, from a financial point of view, to Vanguard. The completion of the merger is subject to approval by a majority of the outstanding ENP common units and also subject to the approval of the issuance of additional Vanguard common units in connection with the merger by the affirmative vote of a majority of the votes cast by Vanguard unitholders.Completion of the merger, assuming the requisite unitholder votes are obtained and subject to other customary terms and conditions, is expected to occur on November 30, 2011.On August 2, 2011, Vanguard and ENP filed a Registration Statement on Form S-4 (the “Form S-4”) with the Securities and Exchange Commission (the “SEC”), which has been declared effective. The Form S-4 incorporates a joint proxy statement/prospectus which Vanguard and ENP mailed to their respective unitholders in connection with obtaining unitholder approval of the proposed merger. Pending completion of the merger, Vanguard and ENP have agreed to customary restrictions in the way they conduct their businesses. On November 1, 2011, Vanguard and ENP announced that both companies have established a record date and a meeting date for the special meetings of unitholders to consider and vote upon the previously-announced merger agreement. Vanguard unitholders of record at the close of business on October 14, 2011 are entitled to notice of and to vote at the special meeting. The Vanguard special meeting will be held on Wednesday, November 30, 2011 at 11:00am Central Time, at the offices of Vinson & Elkins, 1001 Fannin Street, Suite 2500, Houston, TX77002. Vanguard and ENP unitholders are encouraged to read the definitive proxy statement relating to the special meetings in its entirety.The definitive proxy statement was filed with the SEC on October 31, 2011 and was first mailed to unitholders on the same date. Vanguard and ENP unitholders who have questions about the merger or who require assistance in submitting their proxy or voting their units should contact the proxy solicitor, D.F. King & Co., Inc. at 1-800-628-8532. See below for a description of a recently amended credit facility under Liquidity Update. Hedging Activities We enter into derivative transactions in the form of hedging arrangements to reduce the impact of oil and natural gas price volatility on our cash flow from operations. We have mitigated some of the volatility through 2014 for both crude oil and natural gas by implementing a hedging program on a portion of our total anticipated production. At September 30, 2011, the fair value of commodity derivative contracts was an asset of approximately $46.6 million, of which $27.8 million settles during the next twelve months. Currently, we use fixed-price swaps, basis swaps, swaptions, puts, three-way collars and NYMEX collars to hedge natural gas and oil prices. The following tables summarize new commodity and interest rate derivative contracts put in place during the three months ended September 30, 2011: October 1, – December 31, 2011 Year Year Year Year Commodity: Gas Positions: Fixed Price Swaps: ENP Notional Volume (MMBtu) — Weighted Average Fixed Price ($/MMBtu) $ $
